DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Receipt is acknowledged of an amendment field 29 October 2021, which has been placed of record and entered in the file.
Status of the Claims:
Claims 1-20 are pending. 
Claims 1-8 and 16-19 are amended.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
Paragraph [00059], line 2, change “concave proximal surface (210)” to –concavely curved proximal surface (210)--;
	Paragraph [00074], line 4, change “concave surface (310)” to –concavely curved surface (310)--;

Paragraph [00078], lines 2-3, change “concave surfaces (210, 310)” to –concavely curved surfaces (210, 310)—;
	Paragraph [00082], lines 1-2, change “concave surface (510)” to –concavely curved surface (510)—; and
	Paragraph [00082], lines 2-3, change “concave surfaces (210, 310, 410)” to –concavely curved surfaces (210, 310, 410)—.

	In the claims:
1. (Currently Amended) An apparatus comprising:
(a) a housing that includes a plurality of staples; 
(b) an anvil opposed from the housing, the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue, wherein the anvil is configured to form staples ejected from the housing into the clamped tissue; 
(c) a backing member coupled with the anvil plate portion; and 
(d) a concavely curved surface defined by one of the backing member or a component adjacent to the backing member, wherein the concavely curved surface defines a gap between the backing member and the component adjacent to the backing member, 
wherein the anvil plate portion is configured to deflect in a direction toward the gap in response to actuation of the apparatus to at least one of clamp tissue or staple tissue.  

4. (Currently Amended) The apparatus of claim 1, wherein the anvil is arranged distal to the housing, wherein the backing member is arranged distal to the anvil plate portion.  

plate portion, wherein the anvil plate portion is configured to deflect into the gap in response to actuation of the apparatus to at least one of clamp tissue or staple tissue.  

7. (Currently Amended) The apparatus of claim 1, further comprising a support structure configured to support the backing member, wherein the concavely curved surface is defined by one of the anvil plate portion, the backing member, or the support structure.  

8. (Currently Amended) The apparatus of claim 7, wherein the support structure includes a proximal portion and a distal portion, wherein the proximal portion is configured to support the housing, wherein the distal portion is configured to support the anvil plate portion and the backing member.  

14. (Currently Amended) The surgical instrument of claim 13, wherein the end effector includes a support structure that supports the backing member, wherein the concavely curved surface is defined by one of the anvil plate portion, the backing member, or the support structure.  
 
16. (Currently Amended) An apparatus comprising:
(a) a body; 
(b) a shaft extending distally from the body; and 
(c) an end effector at a distal end of the shaft, wherein the end effector includes: 
(i) a housing that includes a plurality of staples, 
the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue, wherein the anvil is configured to form staples ejected from the housing into the clamped tissue, and 
(iii) a backing member coupled with the anvil plate portion, wherein each of the backing member and the anvil extends along a plane that orthogonally intersects a longitudinal axis of the shaft, wherein the backing member includes a concavely curved surface that defines a gap between the backing member and an adjacent component of the end effector, 
wherein the anvil plate portion is configured to deflect in a direction toward the concavely curved surface in response to actuation of the apparatus to at least one of clamp tissue or staple tissue.  

17. (Currently Amended) The apparatus of claim 16, wherein the anvil is arranged distal to the housing, wherein the backing member is arranged distal to the anvil plate portion, wherein the concavely curved surface is defined by one of a proximal side or a distal side of the backing member.  

19. (Currently Amended) An apparatus comprising:
(a) a body; 
(b) a shaft extending distally from the body along a shaft axis; and 
(c) an end effector at a distal end of the shaft, wherein the end effector includes: 
(i) a housing that includes a plurality of staples, 
(ii) an anvil arranged distal to the housing, the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue in a plane that intersects the shaft axis, wherein the anvil is configured to form staples ejected from the housing into the clamped tissue, and 
plate portion, wherein a proximal side of the backing member includes a concavely curved surface that faces proximally and defines a gap between the backing member and the distal side of the anvil plate portion, 
wherein the anvil plate portion is configured to deflect distally into the gap in response to actuation of the apparatus to at least one of clamp tissue or staple tissue.  

EXPLANATION FOR EXAMINER’S AMENDMENT
The specification has been amended to provide proper antecedent basis for the claimed subject matter.  
Claims 1, 4, 6, 7, 8, 14, 16, 17, and 19 have been amended to avoid ambiguity.

ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the subject matter of claim 1 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 1 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“(b) an anvil opposed from the housing, the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue, wherein the anvil is configured to form staples ejected from the housing into the clamped tissue; 
(c) a backing member coupled with the anvil plate portion; and 

wherein the anvil plate portion is configured to deflect in a direction toward the gap in response to actuation of the apparatus to at least one of clamp tissue or staple tissue”.  
The closest prior art to Knodel et al. (US Patent Publ. No. 2011/0278343) discloses an apparatus including a housing including a plurality of staples, an anvil, a backing member coupled with the anvil, and a concave surface defined by one of the backing member or a component adjacent to the backing member, wherein the concave surface defines a gap between the backing member and the component, wherein the anvil is configured to deflect toward the gap.  
The difference between the Knodel et al. reference and the claimed subject matter is that Knodel et al. do not disclose or teach “(b) an anvil opposed from the housing, the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue, wherein the anvil is configured to form staples ejected from the housing into the clamped tissue;  (c) a backing member coupled with the anvil plate portion; and (d) a concavely curved surface defined by one of the backing member or a component adjacent to the backing member, wherein the concavely curved surface defines a gap between the backing member and the component adjacent to the backing member, wherein the anvil plate portion is configured to deflect in a direction toward the gap in response to actuation of the apparatus to at least one of clamp tissue or staple tissue”.  The difference between the claimed subject matter and the Knodel et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Knodel et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Knodel et al. structure to arrive at the claimed subject matter would have required a reworking of the 
Regarding independent claim 16: the subject matter of claim 16 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 16 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“(ii) an anvil opposed from the housing, the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue, wherein the anvil is configured to form staples ejected from the housing into the clamped tissue, and 
(iii) a backing member coupled with the anvil plate portion, wherein each of the backing member and the anvil extends along a plane that orthogonally intersects a longitudinal axis of the shaft, wherein the backing member includes a concavely curved surface that defines a gap between the backing member and an adjacent component of the end effector, 
wherein the anvil plate portion is configured to deflect in a direction toward the concavely curved surface in response to actuation of the apparatus to at least one of clamp tissue or staple tissue”.  
The closest prior art to Knodel et al. (US Patent Publ. No. 2011/0278343) discloses an apparatus including a body, a shaft, an end effector including a housing including a plurality of staples, an anvil, a backing member coupled with the anvil, the backing member including a concave surface that defines a gap between the backing member and an adjacent component, wherein the anvil is configured to deflect toward the gap.  
The difference between the Knodel et al. reference and the claimed subject matter is that Knodel et al. do not disclose or teach “(ii) an anvil opposed from the housing, the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue, wherein plate portion, wherein each of the backing member and the anvil extends along a plane that orthogonally intersects a longitudinal axis of the shaft, wherein the backing member includes a concavely curved surface that defines a gap between the backing member and an adjacent component of the end effector, wherein the anvil plate portion is configured to deflect in a direction toward the concavely curved surface in response to actuation of the apparatus to at least one of clamp tissue or staple tissue”.  The difference between the claimed subject matter and the Knodel et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Knodel et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Knodel et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure. 
Regarding independent claim 19: the subject matter of claim 19 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 19 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art: 
“(ii) an anvil arranged distal to the housing, the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue in a plane that intersects the shaft axis, wherein the anvil is configured to form staples ejected from the housing into the clamped tissue, and 
plate portion, wherein a proximal side of the backing member includes a concavely curved surface that faces proximally and defines a gap between the backing member and the distal side of the anvil plate portion, 
wherein the anvil plate portion is configured to deflect distally into the gap in response to actuation of the apparatus to at least one of clamp tissue or staple tissue”.  
The closest prior art to Knodel et al. (US Patent Publ. No. 2011/0278343) discloses an apparatus including a housing including a plurality of staples, an anvil, a backing member coupled with the anvil, and a concave surface defined by one of the backing member or a component adjacent to the backing member, wherein the concave surface defines a gap between the backing member and the component, wherein the anvil is configured to deflect toward the gap.  
The difference between the Knodel et al. reference and the claimed subject matter is that Knodel et al. do not disclose or teach “(ii) an anvil arranged distal to the housing, the anvil including an anvil plate portion, wherein the anvil and the housing are configured to cooperate to clamp tissue in a plane that intersects the shaft axis, wherein the anvil is configured to form staples ejected from the housing into the clamped tissue, and (iii) a backing member coupled with a distal side of the anvil plate portion, wherein a proximal side of the backing member includes a concavely curved surface that faces proximally and defines a gap between the backing member and the distal side of the anvil plate portion, 
wherein the anvil plate portion is configured to deflect distally into the gap in response to actuation of the apparatus to at least one of clamp tissue or staple tissue”.  The difference between the claimed subject matter and the Knodel et al. reference would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such modifications to the Knodel et al. structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Knodel et al. structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linda J. Hodge/
Patent Examiner, Art Unit 3731 

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        15 January 2022